         Case 1:21-cr-00038-CRC Document 30 Filed 06/02/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      CRIMINAL NO. 21-38 (CRC)
                                             :
RICHARD BARNETT,                             :
                                             :
                      Defendant.             :


                                  NOTICE OF DISCOVERY

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court and defense that the attached discovery letter

of June 2, 2021, was emailed to the defense and the discovery provided via USA File Exchange.



                                             Respectfully submitted,

                                             Channing D. Phillips
                                             Acting United States Attorney


                                     By:     /s/ Mary L. Dohrmann
                                             Mary L. Dohrmann
                                             Assistant United States Attorney
                                             NY Bar No. 5443974
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7035
                                             Mary.Dohrmann@usdoj.gov
